860 F.2d 166
62 A.F.T.R.2d (RIA) 88-6047
UNITED STATES of America, Plaintiff-Appellee,v.Joe Alvin ANDERSON, Defendant-Appellant.
No. 87-2905.
United States Court of Appeals,Fifth Circuit.
Nov. 3, 1988.

Thomas D. Moran, Stanley G. Schneider, Houston, Tex., for defendant-appellant.
Paula C. Offenhauser, Frances H. Stacy, Don Degabrielle, Asst. U.S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas;  Ross N. Sterling, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion August 15, 1988, 5 Cir., 1988, 853 F.2d 313)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, and SMITH, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.